Citation Nr: 9915708	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-28 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post operative residuals of a perforated colon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
February 1995 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.


REMAND

A February 1995 rating decision held that the veteran was 
entitled to compensation, pursuant to 38 U.S.C.A. § 1151 for 
post operative residuals of a perforated colon.  A 100 
percent disability rating was assigned, effective November 
10, 1994, to be reduced to ten percent effective April 1, 
1995.  

Pertinent records obtained from the VA Medical Center reflect 
the colonoscopy, colon resection, and subsequent medical 
treatment the veteran received from November 1994 to January 
1995.  A March 1995 VA rating examination was conducted 
subsequent to the 1994 colonoscopy and colon resection in 
order to determine an appropriate disability rating.  Also of 
record is a VA medical report reflecting that the veteran 
presented to the VA Medical Center requesting alcohol 
detoxification in August 1995. 

However, at his January 1996 personal hearing, the veteran 
stated that he continues to suffer from residuals of his 1994 
colonoscopy and colon resection, and that such residuals are 
sufficient in severity to warrant a disability rating in 
excess of the 10 percent currently assigned.  The symptoms 
noted by the veteran included exhaustion when performing 
simple tasks; abnormal weight loss; irregularity; and 
tenderness and discomfort in his abdominal area.  He also 
stated that he had been seen and treated for these symptoms 
by the same VA physician every two to three months, 
approximately, and that his last consultation with the VA 
physician prior to his hearing occurred in October or 
November 1995.  

The evidence of record, however, does not contain medical 
information subsequent to the March 1995 VA examination that 
is pertinent and probative as to the nature and severity of 
the post operative residuals of the colon perforation.  
Although the 1995 VA examination was probative as to the 
status of the residuals the veteran may have suffered at that 
time, the record reflects that he has not been afforded a 
comprehensive examination since March 1995.  The Board notes 
that the medical records created by the VA physician from 
whom he received treatment up through at least October or 
November 1995 are not of record.  The Board finds that the 
lack of a recent VA examination, and the apparent lack of the 
most current VA outpatient records, preclude an adequate 
determination of an appropriate disability rating.  Moreover, 
the Board notes that the veteran, through his representative, 
has expressed a desire that he be afforded a VA examination 
so that a disability rating may accurately reflect the 
current status of the post operative residuals of the colon 
perforation, to include consideration of the residual 
scarring. 

It is well established that VA has a duty to assist the 
veteran in the development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).  The duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining an adequate VA examination.  This 
duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination; one which takes into 
account the records of prior medical treatment so that a 
determination of service connection, and a subsequent 
evaluation of the claimed disability, if warranted, will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations, and provide that when a claimant fails 
to report for an examination without good cause scheduled in 
conjunction with a claim for an increased disability rating, 
the claim shall be denied.  38 C.F.R. § 3.655(b).

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify all health professionals, both 
VA and private, from whom he has obtained 
treatment since March 1995, and obtain 
records from all sources identified by 
the veteran. 

2.  The veteran should be afforded a 
gastrointestinal examination.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  The purpose of the 
examination is to determine the 
manifestations and severity of the post 
operative residuals of the veteran's 
perforated colon.  The veteran's history 
and complaints should be noted, and all 
indicated diagnostic studies should be 
accomplished.  The examiner should 
identify all pathology and impairment 
attributable to the perforated colon and 
address the following in the examination 
report:  (1) the frequency and extent of 
any reported residuals of the colon 
perforation, to include an indication as 
to whether the residuals would best be 
described as severe, moderate, or slight; 
(2) the nature of any weight loss the 
veteran has experienced since the 1994 
colonoscopy and colon resection; and (3) 
whether any scar(s) that remain as the 
product of the 1994 colonoscopy and colon 
resection are tender and painful on 
objective demonstration, or otherwise 
productive of any impairment.

3.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the VA examiner for 
corrective action.  The RO and the 
veteran are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the veteran's 
claim, giving consideration to whether a 
separate rating should be assigned for 
scarring.  38 C.F.R. § 4.14 (1998); 
Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

